Citation Nr: 0945721	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to May 
2005, with an additional period of inactive duty for 
training.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Philadelphia, Pennsylvania.  
Thereafter, the RO in Pittsburgh, Pennsylvania, assumed 
jurisdiction.  

In August 2008, the Board remanded this matter for further 
development.  The requested development was completed and the 
matter is now ready for appellate review.  


FINDINGS OF FACT

1.  For the initial rating period prior to May 6, 2009, the 
Veteran's service-connected PTSD is shown to be productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms similar to 
depressed mood, anxiety, suspiciousness, panic attacks weekly 
or less often, chronic sleep impairment, and mild memory 
loss; for this period, PTSD is not shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships. 

2.  For the initial rating period from May 6, 2009, the 
Veteran's service-connected PTSD is shown to be productive of 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress and that are controlled by medication; for 
this period, PTSD is not shown to be productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, and does not manifest such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss. 



CONCLUSIONS OF LAW

1.  For the initial rating period prior to May 6, 2009, the 
criteria for an initial rating of 30 percent for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).

2.  For the initial rating period from May 6, 2009, the 
criteria for an initial rating in excess of 10 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  
For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, there has been compliance with the assistance 
requirements of the VCAA.  All available treatment records 
have been obtained.  No other relevant records have been 
identified.  The Veteran was afforded several VA 
examinations.  Based upon the foregoing, no further action is 
necessary to assist the Veteran in substantiating the claim. 

Initial Rating for PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 10 percent disability 
evaluation should be assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The criteria for a 70 percent rating are met 
if there are deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130 (2009).

GAF scores between 71 and 80 indicate that, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more that slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  Scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In this case, the Veteran separated from the most recent 
period of active duty service on May 31, 2005.  The October 
2005 rating decision on appeal granted service connection for 
PTSD, and assigned an initial 10 percent disability rating, 
effective from June 1, 2005 (the first day after separation 
from service).  The Veteran disagreed with the initial rating 
assigned; therefore, the appeal period for consideration of 
initial rating for PTSD is from June 1, 2005 to the present.  

After a review of all the evidence of record, the Board finds 
that, for the initial rating period prior to May 6, 2009, the 
Veteran's service-connected PTSD is shown to be productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms similar to 
depressed mood, anxiety, suspiciousness, panic attacks weekly 
or less often, chronic sleep impairment, and mild memory 
loss.  Such symptomatology more nearly approximates the 
criteria for a 30 percent disability rating under Diagnostic 
Code 9411.  38 C.F.R. § 4.130.  

On his June 2005 VA claim form, the Veteran wrote that he was 
on medications for his PTSD.  At the time of a July 2005 VA 
examination, the Veteran was noted to be employed as a truck 
driver, working long hours.  He was living with his 
girlfriend.  The Veteran indicated that he was.  He denied 
any violence in his relationship with his girlfriend.  The 
Veteran stated that he had become quieter and less social.  
He had not had any contact with childhood friends since his 
return from Iraq.  The Veteran indicated that he had spoken 
to his parents a few times and stated that they were worried 
about him because he was a different man.  He had kept in 
contact with a friend from Fort Knox.  The Veteran no longer 
sought to be the center of attention and preferred to be at 
home or quiet with his girlfriend.  He also felt 
uncomfortable around crowds.  He further indicated that he 
had lost interest in some past social activities that he used 
to find fulfilling but was quite excited about the upcoming 
football season.  The Veteran denied any psychiatric 
treatment.  

The Veteran reported at the July 2005 VA examination that 
after deployment to Iraq he had difficulty sleeping and 
dreams of combat.  He did not now remember his dreams but he 
awoke sweating three times per month.  He reported having 
difficulty with his short-term memory with regard to 
misplacing items and forgetting what times he had to report 
for work and where the work sites were located.  The Veteran 
noted that he felt like he needed only two to three hours of 
sleep per night but would then be unable to function on that 
amount and would feel tired.  He used to be tolerant and act 
like the class clown but he now felt irritable, moody, short-
tempered, quiet, and did not like being around people.  He 
reported that he looked for confrontations and that twice 
since his discharge he had gotten angry at motorists on the 
road.  He once went to a man's car and confronted him and 
rode his motorcycle close to another woman who had cut him 
off and cursed at him.  He kicked the mirror off her car.  He 
also reported feeling anxious and biting his nails when in 
movie theaters.  

The July 2005 VA examiner noted that the Veteran worked full 
time and that his hours varied from 20 hours per week up to 
75 hours per week.  The Veteran indicated that he did nothing 
when not working.  He took care of his own finances and 
reported no difficulty with this activity.  On days he was 
not working, the Veteran would mostly stay home but might go 
to a movie with his girlfriend, go on a long ride with her, 
or go swimming with her in her parent's pool.  

The July 2005 VA examiner noted that the Veteran reported 
waking with night sweats two to three times per month.  He 
felt oriented and not frightened when he awoke.  The Veteran 
noted that he no longer had combat dreams.  He stated that he 
did not have daytime intrusive thoughts but kept busy working 
to avoid them.  He also did not experience flashbacks.  The 
Veteran denied an inability to recall his experiences.  He 
had lost interest in many things, except football.  He 
reported feeling "flat, a shell, and like a carcass".  He 
noted that he did not have any emotions.  The Veteran stated 
that his girlfriend told him she could not read him anymore.  
He denied a sense of foreshortened future.  The Veteran slept 
five to six hours per night but would awaken two to three 
times per night.  He noted that his parents had commented 
about his short-term loss of memory.  The Veteran indicated 
that he always felt paranoid and reported that he was always 
checking out the scenery.  He noted that when he heard a 
truck decelerating or the sound of a dump truck tailgate 
hitting, he would look quickly and his breathing would become 
rapid.  

Mental status examination in July 2005 revealed he was 
casually dressed and his hygiene and grooming were good.  He 
made good eye contact.  He was alert and oriented in all 
spheres but was sleepy.  The Veteran was attentive and 
maintained focus throughout the interview.  He was 
distractible.  His speech was quick, fluent, and productive, 
with decreased latencies of response.  Speech rhythm and tone 
were within normal limits and there was no impairment in 
thought process or communication.  Thought process was clear, 
coherent, and goal directed, without irrelevant or illogical 
speech.  Mood was reported as flat and affect was a bit 
constricted but appropriately responsive.  The Veteran yawned 
during the interview and reported poor sleep and feelings of 
fatigue.  He had a good appetite.  He denied symptoms of 
mania, depression, panic, generalized anxiety disorder, 
obsessive compulsive disorder, or an eating disorder.  He 
also denied suicidal thoughts or behavior.  He further denied 
homicidal ideation and there was minimal evidence of impaired 
impulse control with no history of violent acting out 
behaviors other than kicking the mirror.  No hallucinations 
or delusions were present.  Judgment was good.  A diagnosis 
of mild PTSD was rendered.  The examiner assigned a GAF score 
of 70.  The examiner noted that the Veteran's symptoms had 
decreased with treatment and would continue to improve with 
time and treatment.  From a psychiatric standpoint, he was 
considered employable.  

In his July 2006 substantive appeal, the Veteran reported 
that his PTSD affected him on a daily basis.  He noted that 
it was difficult to maintain a relationship when showing no 
emotion.  He also noted that he could not remember simple 
directions.  

In an August 2006 report, P. Saxman, Ph.D., indicated that 
the Veteran's girlfriend reported that he was very different 
since he had come home from Iraq.  He was very intense, 
talked very quickly, and talked about violent experiences.  
Dr. Saxman also noted that the Veteran would talk about 
irritability and anger and noted that he had a low 
frustration tolerance and some road rage.  The Veteran had 
trouble sleeping and had nightmares.  He thrashed around and 
had cold sweats.  He had woken up and grabbed his girlfriend.  
The Veteran was noted to be hypervigilant and to have an 
exaggerated startle response.  He stated that loud noises 
made him jump and that he could not stand fireworks.  The 
noise of the truck tailgate made him jump every time.  He had 
anxiety and was detached from others.  He held his emotions 
in and was unable to trust others.  He did not feel safe in 
the world and had poor concentration.  The Veteran also 
reported having trouble with short term memory and 
directions.  Dr. Saxman indicated that the Veteran was in a 
down mood and did not enjoy things like he used to.  He liked 
to listen to music and sing but did not do either anymore.  
He had gained over 60 pounds and had insomnia without 
medication.  He was agitated and had poor concentration but 
denied suicidal ideation.  He thought of death as a joke and 
did not take it seriously anymore.  

The Board also finds that the weight of the evidence shows 
that, for the initial rating period prior to May 6, 2009, 
PTSD is not shown to be productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, difficulty in establishing and maintaining effective 
work and social relationships, as contemplated by a higher 
rating of 50 percent under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  With regard to employment, the evidence indicates 
that the Veteran has worked or been in school throughout the 
entire appeal period and has been employed on a full-time 
basis as a prison guard since July 2008, a job which he has 
indicated is perfect for him.  

In August 2008, the Board remanded this matter for additional 
development, to include a VA examination.  In conjunction 
with the Board remand, the Veteran was afforded a VA 
examination in May 2009.  

At the time of the May 2009 VA PTSD examination, the Veteran 
reported that he could not take the erratic hours that he had 
been working as a truck driver and that as a result of not 
having received enough hours, having to move in with his in-
laws.  He then noted that he began training as a school bus 
driver but stated that VA had informed him that if he were 
not enrolled in a class by February 2007 he would lose his 
education benefits.  He enrolled in the learning center but 
left after six months.  He reported having been called for a 
job at U.S. Steel but being terminated due to a safety 
violation.  He then was employed by Allied Security for six 
months prior to receiving a letter of employment from the 
State to become a prison guard.  He had worked there from 
July 2008 to the time of the examination.  The Veteran stated 
that the job was perfect for him and that he was having no 
problems.  

The Veteran reported at the May 2009 VA PTSD examination that 
his wife told him he heeded to see someone following an 
incident where he was short-tempered.  It was noted that the 
Veteran and his wife had had a general incompatibility at 
that time.  He reported seeing someone six times and he was 
given medication.  The Veteran indicated that it took about 
six months before he showed any improvement.  He noted that 
there was a change in his mood swings at that time and that 
he became a more slow and steady person after that.  He 
reported seeing Dr. Saxman one time per the suggestion of the 
Military Order of the Purple Heart to attempt to get an 
increase in his PTSD rating.  He had not seen Dr. Saxman 
since that visit.  The Veteran reported not having had any 
psychiatric or psychological treatment since 2006.  He 
continued to take his psychiatric medicine on a regular 
basis.  The Veteran noted no other psychiatric intervention 
other than the use of his medication, which helped control 
his symptoms.  

The Veteran stated that his medications had helped to level 
him out and that he had found a job that really worked for 
him.  He indicated that he lived with his in-laws and that he 
had no real bills.  He noted that he was excited that his 
wife was expecting.  The Veteran reported that they had 
bought a car and were going to begin looking for a home.  He 
stated that things were going smoothly with his wife.  He 
indicated that were getting along well.  

Mental status examination in May 2009 (VA PTSD examination) 
revealed he was casually and appropriately dressed.  He was 
in no apparent distress.  Grooming and hygiene were good.  
Orientation was good and the Veteran fully understood the 
purpose of the evaluation.  He was generally alert and 
responsive in terms of overall activity level.  He was 
cooperative and attentive.  Eye contact and engagement with 
the examiner was good.  Speech was normal in volume and tone 
and rhythm and rate.  Speech content was relevant, coherent, 
and normally productive.  Mood appeared cheerful and 
pleasant, with a broad range of affect.  The Veteran reported 
that his mood was in control and composed.  He noted having a 
normal appetite with no changes in weight, although he had 
gained 60 pounds since his discharge from the service.  He 
reported having good sleeping habits and getting up to nine 
hours per night, with occasional difficulty falling asleep.  
There was no sleep continuity disturbance.  

At the May 2009 VA PTSD examination, the Veteran reported 
having occasional nightmares two to three times per week but 
could not remember what they were about.  He denied any 
suicidal or homicidal ideation.  Thought processes appeared 
to be logical and sequential.  There was no evidence of 
psychotic thought processes or cognitive disturbance of any 
kind.  No hallucinations or delusions were reported.  There 
were no ritual or obsessive behaviors reported or observed.  
There were also no flashbacks reported.  The Veteran 
indicated that he did not socialize that much but he had a 
set of friends that both he and his wife were friends with.  
He noted that they were not looking for more friends but did 
have friends over for dinner or to watch games.  The Veteran 
showed no particular social discomfort or difficulty.  His 
insight and judgment appeared to be generally unimpaired.  
The Veteran stated that he worked 40 hours per week and that 
when not working he enjoyed playing video games.  He also 
noted doing whatever needed to be done around the house.  He 
tended to his activities of daily living with no problems.  

Psychological testing at the May 2009 VA PTSD examination 
revealed scoring suggestive of only mild depressive symptoms.  
In terms of social and industrial function, the examiner 
indicated that the Veteran had no significant impairment in 
his capacity to understand, retain, and follow instructions.  
There appeared to be no evidence of memory impairment that 
would interfere with his current job functioning.  Memory 
impairment was mild.  His general fund of knowledge appeared 
average.  As to capacity to sustain attention to perform 
simple tasks, there was no significant impairment.  Attention 
span was adequate and motivation appeared to be high.  In 
terms of capacity to relate or interact with others and 
supervisors, the Veteran reported generally normal social 
activities outside of work and good relationships with his 
co-workers and supervisors.  Social skills appeared to be 
adequate in the workplace although testing indicated some 
possible problems with disinhibiton and impulsivity.  
Communication skills were adequate with no problems in the 
workplace.   

In terms of ability to tolerate stress in the workplace, the 
May 2009 VA PTSD examiner assessed that the Veteran had shown 
general  improvement over the past three years.  The Veteran 
felt that his medication controlled his irritability and 
previous mood swings.  His stress tolerance was good and 
there was no evidence of impulsive or reckless behavior.  His 
impulse control appeared to be good despite working in what 
had the potential to be a high stress environment.  Judgment 
was not impaired in terms of workplace, financial decisions, 
or social interactions.  

The May 2009 VA PTSD examiner noted that the Veteran 
represented himself to be functioning well and his overall 
prognosis was fair to good.  He continued to comply with his 
medications.  He had no history of psychiatric treatment 
since 2006 and appeared to have no impairment in self care, 
self esteem, motivation, or overall adjustment.  His social 
support was good and his overall adjustment was stable at the 
present time.  An Axis I diagnosis of PTSD, mild, in current 
remission, was rendered.  The examiner assigned a GAF score 
of 70 as it related to the his PTSD, indicating some mild 
symptoms or some difficulty in social, or occupational, or 
school functioning, but generally functioning well with 
meaningful interpersonal relationships.  

The May 2009 VA PTSD examiner noted that the Veteran's 
overall functioning had improved since his last VA 
examination.  The examiner indicated that while the Veteran 
continued to show some mild symptoms of PTSD, including 
occasional dreams, nightmares, and night sweats, along with 
some sleep disturbance, he also reported a reduction in 
irritability, mood swings, and depressive symptoms, and 
indicated that he was functioning without difficulty in 
almost all areas.  He was currently employed full time and 
was functioning well at his position.  The examiner stated 
that the Veteran continued to show some mild symptoms of 
PTSD, but overall the disorder appeared to be in significant 
remission, with reduction in symptoms both by the Veteran's 
report and psychological testing.  He indicated that the 
results of the current examination were consistent with those 
reported at the time of the prior VA examination.  

After a review of the evidence, the Board finds that, for the 
initial rating period from May 6, 2009 (date of the VA PTSD 
examination), the Veteran's service-connected PTSD is shown 
to be productive of mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress and that are 
controlled by medication, consistent with a 10 percent 
disability rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  

The Board further finds that, for the initial rating period 
from May 6, 2009, the Veteran's service-connected PTSD is not 
shown to be productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, and does 
not manifest such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss, as contemplated by a higher disability 
rating of 30 percent under Diagnostic Code 9411.  The GAF 
score of 70 assigned at the time of the May 2009 VA 
examination is representative of mild symptomatology or mild 
occupational impairment.  

The May 6, 2009 VA examination report well documents the 
Veteran's improvement in symptoms during the previous three 
years.  Although he complained of a number of symptoms, his 
complaints primarily related to social anxiety, which had 
recently been noted to have improved.  As indicated, the 
evidence indicates that the Veteran has worked or been in 
school throughout the entire appeal period and has been 
employed on a full-time basis as a prison guard since July 
2008.  Although the Veteran has reported having sleeping 
difficulties in the past, he has indicated that his symptoms 
improved following his being placed on a proper medication 
regime and he now reports being able to sleep up to nine 
hours without any interruptions.  Although the memory loss 
has been reported by the Veteran with regard to remembering 
directions, the May 2009 examiner indicated that there 
appeared to be no evidence of memory impairment that would 
interfere with his current job functioning, and that his 
memory impairment was mild.  Moreover, as to the Veteran's 
capacity to sustain attention to perform simple tasks, the 
May 2009 VA PTSD examiner indicated that there was no 
significant impairment and that the Veteran's attention span 
was adequate and his motivation appeared to be high.  In 
terms of capacity to relate or interact with others and 
supervisors, the Veteran reported generally normal social 
activities outside of work and good relationships with his 
co-workers and supervisors.  He remains married and has 
indicated that he has a good relationship with his wife and 
several other couples.  For these reasons, the Board finds 
that, for the initial rating period from May 6, 2009, the 
criteria for an initial rating in excess of 10 percent for 
service-connected PTSD have not been met.  38 C.F.R. §§ 4.3, 
4.7. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.   The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 
§ 3.321(b)(1). (related factors include "marked interference 
with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Veteran has currently been diagnosed as having PTSD.  The 
rating criteria contemplate the varied symptomatology 
associated with this disorder, and contemplate degrees of 
social and occupational impairment as part of the schedular 
rating criteria.  The Veteran's PTSD symptomatology and 
degree of interference with employment is thus contemplated 
in the rating schedule.  No exceptional factors have been 
alleged. The Veteran has not been hospitalized for his PTSD, 
and has consistently maintained employment on a full time 
basis, sometimes working in excess of 40 hours per week.  
Such evidence does not suggest marked interference with 
employment to warrant referral for extraschedular 
consideration.  As such, the criteria for referral for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

For the initial rating period prior to May 6, 2009, a higher 
initial rating of 30 percent for service-connected PTSD is 
granted.   


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


